           Case 1:16-cv-01856-TSC Document 22 Filed 01/16/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                              )
JUAN CARLOS BONILLA,                          )
                                              )
              Plaintiff,                      )
                                              )
      v.                                      )      Civil Action No. 16-cv-1856 (TSC)
                                              )
PRECISION TRUCK REPAIR                        )
INCORPORATED, et al.,                         )
                                              )
              Defendants.                     )
                                              )

                                  ORDER OF DISMISSAL

       In light of the Joint Stipulation of Dismissal filed by the parties, ECF No. 21, this action

is hereby dismissed with prejudice.



Date: January 16, 2020




                                              Tanya S. Chutkan
                                              TANYA S. CHUTKAN
                                              United States District Judge
